  Case: 5:18-cv-00551-CHB Doc #: 20 Filed: 06/26/19 Page: 1 of 1 - Page ID#: 55




                                  UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF KENTUCKY
                                          AT LEXINGTON
                                                                          FILED ELECTRONICALLY
SANDRA GAYHART                    )
                                  )
            PLAINTIFF             )
                                  )
v.                                )
                                    CIVIL ACTION NO. 5:18-cv-00551-CHB
                                  )
LIFE INSURANCE COMPANY OF NORTH )
AMERICA dba CIGNA GROUP INSURANCE )
                                  )
            DEFENDANT             )


                                  AGREED ORDER OF DISMISSAL

         Plaintiff, Sandra Gayhart, and Defendant, Life Insurance Company of North America,

having settled all claims asserted herein, having agreed to the entry of this Order, and the Court

being sufficiently advised;

         IT IS HEREBY ORDERED that the above-referenced action be and hereby is dismissed

with prejudice, and stricken from the Court’s docket, with each party to bear its own costs.



Respectfully submitted,

/s/Elizabeth Thornsbury (by DAC with permission)   /s/David A. Calhoun
Elizabeth@austinmehr.com                           David A. Calhoun
M. Austin Mehr                                     Mitzi D. Wyrick
amehr@austinmehr.com                               WYATT, TARRANT & COMBS, LLP
Mehr, Fairbanks & Peterson                         500 West Jefferson Street
  Trial Lawyers, PLLC                              Suite 2800
201 West Short Street, Suite 800                   Louisville, KY 40202-2898
Lexington, Kentucky 40507                          502.589.5235
Counsel for Plaintiff                              Counsel for Life Insurance Company of North
                                                   America
61847980.1
6/26/2019
